DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art does not explicitly teach or render obvious…an acoustic transceiver connected with plural transducers in a single linear transmit array arranged orthogonally with respect to plural transducers in a single linear receive array to form a Mills Cross; the transceiver synthesizing a broadband transmitter waveform including a frequency modulated (FM), noise-like, click, or click train waveform with a center frequency between 20 kHz and 1000 kHz; the transceiver operating within a band having a bandwidth of 100 kHz or more; the broadband waveform exciting all frequencies within the band using the transmit array such that a 180-degree or smaller swath of a waterbody bottom or water column is ensonified by the waveform; the receive array receives a waveform echo from ensonified scattering centers; wherein data corresponding to the receive array returns are stored; wherein band pass filters or Fourier transforms are applied to the stored data for mathematical analysis to produce filtered subsets or transformed subsets; and, wherein a mathematical comparison is performed on at least two of the filtered subsets or transformed subsets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645